Case 19-12347-BLS Doc176 Filed 12/09/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE:

Chapter 11
ARSENAL RESOURCES : Case No. 19-12347
DEVELOPMENT, LLC :

(Jointly Administered)
DEBTOR,

NOTICE OF APPEARANCE, REQUEST FOR NOTICE ON
BEHALF OF THE STATE OF OHIO, OHIO ENVIRONMENTAL
PROTECTION AGENCY AND THE OHIO DEPARTMENT
OF NATURAL RESOURCES

PLEASE TAKE NOTICE that the State of Ohio, Ohio Environmental Protection Agency
(“Ohio EPA”) and the Ohio Department of Natural Resources (“ODNR’’) appears by and
through their counsel, the Attorney General of Ohio, for the purpose of directing, pursuant to
Fed. R. Bankr. P. 2002(g), that all notices given or required to be given in this case and all papers
served or required to be served in this case, be given to and served at the following address:

Michael E. Idzkowski

Assistant Attorney General

Environmental Enforcement Section

30 E. Broad Street, 25" Floor

Columbus, Ohio 43215

Phone: (614) 466-2766

Fax: (614) 644-1926
Michael.Idzkowski@OhioAttorneyGeneral. gov

Timothy J. Kern

Assistant Attorney General

Environmental Enforcement Section

30 E. Broad Street, 25" Floor

Columbus, Ohio 43215

Phone: (614) 466-5261

Fax: (614) 644-1926
Timothy.Kern@OhioAttorneyGeneral.gov
Case 19-12347-BLS Doc176 Filed 12/09/19 Page 2 of 2

PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the
notices referred to in Fed. R. Bankr. P. 2002 but also includes, without limitation, any orders,
applications, motions, petitions, plans, pleadings, requests, complaints or other papers which
affect or seek to affect in any way the procedural or equitable rights or interests of the State of
Ohio, the Ohio EPA and the ODNR.

This notice of appearance is being filed for the sole purpose of notifying the Court and
the parties of the address to be used for service of notices, orders, reports, and pleadings. The
undersigned does not have the authority or capacity to waive the sovereign immunity of the State
of Ohio, the Ohio EPA or the ODNR, or to consent to this Court’s exercise of jurisdiction over
the State of Ohio, the Ohio EPA and the ODNR. Accordingly, this notice of appearance does not
constitute a waiver of sovereign immunity by or on behalf of the State of Ohio, the Ohio EPA,
the ODNR or any department, agency, board, or other instrumentality of the State of Ohio, the
Ohio EPA or the ODNR.

Respectfully submitted,
DAVE YOST

OHIO ATTORNEY GENERAL

/s/ Michael E. Idzkowski

Michael E. Idzkowski (0062839)
Timothy J. Kern (0034629)
Assistant Attorney General
Environmental Enforcement Section
30 East Broad Street, 25" Floor
Columbus, OH 43215

(614) 466-2766

(614) 644-1926 (Fax)
michael.idzkowski@ohioattorneygeneral.gov
Attorney for State of Ohio
